Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00489-CR

                      Jonathan Paul FINCHER a/k/a Jonathan Fincher,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the Criminal District Court 1, Tarrant County, Texas
                                Trial Court No. 1250605D
                      The Honorable Sharen Wilson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 25, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice